UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS



UNITED STATES OF AMERICA,                            §
                                                     §
                 Plaintiff,                          §
                                                     §        CIVIL ACTION NO. 1:12-CV-00476
versus                                               §
                                                     §
EFIGENIO A. CONTRERAS,                               §
                                                     §
                 Defendant.                          §

              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

         This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge.

The court has received and reviewed the Report and Recommendation of the Magistrate Judge

(Doc. No. 115), which recommends: (1) holding pro se Defendant Efigenio A. Contreras in civil

contempt for his failure to comply with court orders; (2) issuing a warrant for his arrest; (3) keeping

him in custody until he responds to the United States’ post-judgment discovery; and (4) assessing

him $528.20 in reasonable expenses. The U.S. Marshals personally served Contreras with a copy

of the Report & Recommendation. Doc. No. 117. Neither party has filed objections to the Report

and Recommendation, and the time for doing so has passed.

         It is, therefore, ORDERED that the Magistrate Judge’s Report and Recommendation

(Doc. No. 115) is ADOPTED.

         It is further ORDERED that a Warrant be issued as to Efigenio A. Contreras for his

contempt of this court’s Orders to respond to the United States’ First Set of Post-Judgment

Interrogatories and produce the documents requested by the United States’ Request for Production
of Documents. The United States Marshals Service is ORDERED to inform the court upon

Efigenio A. Contreras’s arrest and to keep him in custody until he purges himself of his contempt

by responding to the United States’ First Set of Post-Judgment Interrogatories, and producing the

documents requested by the United States’ Request for Production of Documents.

       It is further ORDERED that Efigenio A. Contreras must pay the Department of Justice

Tax Division $528.20 in reasonable travel expenses.

        SIGNED at Beaumont, Texas, this 19th day of May, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
